Citation Nr: 1000823	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  04-09 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1968 to August 
1971.  He died in February 1999.  The appellant is his widow.

By rating action in March 1999, the RO, inter alia, denied 
the appellant's claim for the cause of the Veteran's death as 
not well grounded.  The appellant filed a notice of 
disagreement (NOD) in May 1999, and the RO issued a statement 
of the case (SOC) in December 1999.  The appellant filed a 
substantive appeal, without signature, in January 2000.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) (addressed in 
more detail below), which eliminated the well grounded 
requirement, and provided for the re-adjudication of claims 
denied as not well grounded between July 1999 and November 
2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 decision that, inter alia, 
re-adjudicated the appellant's claim pursuant to the VCAA, 
and denied service connection for the cause of the Veteran's 
death.  The appellant filed a NOD in November 2002, and the 
RO issued a SOC in February 2004.  The appellant filed a 
substantive appeal in March 2004.

In December 2004, the appellant testified during a hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C.; a transcript of that hearing is of record.

In August 2005, the Board remanded this matter to the RO (via 
the Appeals Management Center (AMC), in Washington, DC) for 
further action.  After accomplishing the requested action, 
the RO/AMC continued the denial of the claim on appeal (as 
reflected in a July 2006 supplemental SOC (SSOC)) and 
returned this matter to the Board for further appellate 
consideration.  

In February 2007, the Board again remanded the claim to the 
RO, via the AMC, in Washington, DC, for further development.  
After completing some of the requested action, the AMC 
continued denial of the appellant's claim (as reflected in 
the July 2009 supplemental SOC (SSOC)), and returned the 
matter on appeal to the Board for further appellate 
consideration.

For the reasons expressed below, the claim on appeal is, 
again, being remanded to the RO via the AMC, in Washington, 
DC. VA will notify the appellant when further action, on her 
part, is required. 


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim on appeal is warranted 
even though such action will, regrettably, further delay an 
appellate decision on the claim. 

The appellant contends that service connection for the cause 
of the Veteran's death is warranted because the Veteran had 
severe symptoms of PTSD, including flashbacks, and that his 
anxiety would often trigger asthmatic attacks.  In addition, 
during the hearing in December 2004, she testified that the 
Veteran had told her that he had a collapsed lung and 
breathing problems during service and had asthma after 
discharge from service.

A July 1999 medical statement by a VA staff psychiatrist 
indicates that the Veteran died of complications related to 
an asthma attack, and that stress was one of several 
precipitant factors of the Veteran's asthma attacks.  The 
Board notes that the death certificate of record simply 
states that the Veteran's death in February 1999 was due to 
entirely natural causes.

In the most recent,  February 2007 remand, the Board  
determined that a medical opinion, based on full review of 
the record and supported by stated rationale, was needed to 
fairly resolve the claim remaining on appeal.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i)(C); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Board also noted that 
the Veteran's service treatment records were not obtained by 
the RO prior to granting service connection for PTSD and no 
attempt had been made to obtain those records.  The Board 
instructed the RO to attempt to obtain the Veteran's service 
treatment records and associate them with the claims file 
prior to obtaining the requested medical opinion.

In November 2007, a VA physician conducted a review of the 
Veteran's claims file (which did not then include the 
Veteran's service treatments).  The physician opined that 
"in the absence of service medical records and based upon 
the information contained in the c-file", it was as least as 
likely as not that the Veteran's pulmonary disease may have 
precipitated and/or exacerbated by his service in Vietnam.  
The examiner noted that stress was a well known precipitant 
of asthma attacks and inhalation of any toxic agent, such as 
Agent Orange, can lead to lung damage.

Subsequently, in June 2009, the Veteran's  service treatment 
records were obtained and associated with the claims file.   

Thus, the record still does not include a medical opinion 
based on full consideration of the Veteran's documented 
history and assertions, as previously requested.  Hence, the 
Board has no alternative but to again remand this matter so 
that the RO can forward the Veteran's entire claims file to 
an appropriate physician, for a comprehensive review of the 
record-to include the Veteran's recently- received service 
treatment records-and opinion as to the relationship, if 
any, between the Veteran's death and service.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance).

The Board further notes that, in Hupp v. Nicholson, 21 Vet. 
App. 342 (2007), the United States Court of Appeals for 
Veterans Claims (Court) held that in a claim for Disability 
and Indemnity Compensation (DIC) benefits, VA's notice 
requirements include (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  

Hence, prior to obtaining the requested opinion, the RO 
should, through VCAA-compliant notice, give the appellant 
another opportunity to provide any additional evidence or 
information in support of her claim for service connection 
for the cause of the Veteran's death, explaining that she has 
a full one-year period for response.  See 38 U.S.C.A. § 5103 
(West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2009) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period).  The RO letter should provide 
notice of what information and evidence is needed to 
substantiate the claim for service connection for the cause 
of the Veteran's death, consistent with Hupp (as discussed 
above), as well as explain the respective responsibilities of 
VA and the appellant in obtaining additional evidence.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim for service connection for the cause 
of the Veteran's death. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action: 

1.  The RO should, through VCAA-complaint 
notice to the appellant and her 
representative, request that the 
appellant provide sufficient information 
and, if necessary, authorization, to 
enable VA to obtain any additional 
medical records pertaining to the claim 
for service connection for the cause of 
the Veteran's death that are not 
currently of record. 
 
The RO's notice letter should explain the 
information and evidence necessary to 
establish entitlement to service 
connection for the cause of the Veteran's 
death.  The RO should ensure that its 
letter meets the notice requirements of 
Hupp (cited to above).

The RO's letter should also clearly 
explain to the appellant that she has a 
full one-year period to respond (although 
VA may decide the claim within the one- 
year period).

2.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all available records and/or 
responses  from each contacted entity 
have been associated with the claims 
file, or, a reasonable time period for 
the appellant's response has expired, the 
RO should forward the Veteran's entire 
claims file, to include a complete copy 
of this REMAND, to an appropriate 
physician for a comprehensive review of 
the record and an opinion as to the 
relationship, if any, between the 
Veteran's death and disability of service 
origin.

Specifically, the physician should render 
an opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 
percent or greater probability) that:   
(a) the cause of the Veteran's death is 
etiologically related to his period of 
active service, or (b) the Veteran's 
service-connected PTSD caused or 
contributed substantially or materially 
to cause the Veteran's death.  In 
rendering this opinion, the physician 
must consider and address the service 
treatment records, the death certificate 
submitted in support of the claim June 
1999 VA staff physician's statement, and 
the November 2007 VA physician's opinion.

The physician should set forth the 
complete rationale for the conclusions 
reached in a printed (typewritten) 
report.  If the requested opinion cannot 
be provided without resorting to mere 
speculation, the examiner should clearly 
so state. 

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall, supra.  

5.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for service 
connection for the cause of the Veteran's 
death in light of all pertinent evidence 
and legal authority.

6.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
appellant and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


